Parker, J.,
(dissenting).
The bill in this cause was filed by the executors of Eden *577Haydock, deceased, to declare void alleged gifts, made several weeks before his death, to his wife, and to compel the surrender of the securities claimed to have been given her, to' the executors, for the benefit of the estate.
The estate is solvent, and the rights of creditors are not involved in the controversy.
Proof of the transfer and delivery of the securities to Mrs. Haydock was made, and it is not denied that the gifts were perfect, if the donor, at the time, was of sound mind, and not controlled by undue influence.
To show mental incapacity, or undue influence, the burthen of proof was on the complainants. I agree with the vice-chancellor, that the proof is not sufficient to justify a decree declaring the gifts void, on the ground of mental incapacity. The evidence does not satisfy me that there was any improper influence employed to induce the gifts. After the death of his son, it was natural that Mr. Haydock should give something more than the will provided to the mother of that son. The treatment of Mr. Haydock by the daughter and her husband, of which he complained bitterly, was such as to induce the gifts. Under the circumstances, the disposition of his property, by Mr. Haydock, was not unnatural nor unreasonable.
I am constrained to dissent from the conclusion reached by the other members of the court, and therefore vote to reverse the decree.
Eor affirmance—Beasley, C. J., Dixon, Knapp, Mag-ie, Reed, Scudder, Van Syckel, Clement, Cole, Green, Whitaker—11.
For reversal—Parker—1.
Absent—Dodd, Lathrop—2.